Citation Nr: 1336966	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A VA form 21-8940 submitted by the Veteran in May 2008 indicates that he last worked in October 2002 due to a pulmonary condition for which he is not service connected.  Since that time, the Veteran has asserted that he is unemployable due to the combination of his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and peripheral neuropathy of the upper and lower bilateral extremities.  These service connected disabilities have a combined disability evaluation of 90 percent, effective from 2007.  

Given that the VA treatment records and examination reports do not directly address the issue of the Veteran's current employability, and that the Veteran's employment ended before he was granted service connection for any of his current disabilities, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to ascertain whether it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Finally, the most recent relevant VA treatment records in the Veteran's file are dated April 2009.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, any VA treatment records from April 2009 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records dated after July 2009 pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent private medical treatment and associate these with the claims file.  Obtain any relevant VA treatment records created since April 2009.

2.  Notify the Veteran that he may submit statements, including from others, describing the service-connected disabilities' symptoms and impact on his ability or inability to work.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the impact of his service connected disabilities (posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and peripheral neuropathy of bilateral upper and lower extremities) on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner for review, and such review should be noted in his or her report.  All appropriate tests and studies should be conducted. 

The examiner should specifically describe what type of employment activities would be limited due to the Veteran's PTSD, diabetes mellitus and peripheral neuropathy.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, (PTSD, diabetes mellitus and peripheral neuropathy), render him unable to secure or follow a substantially gainful occupation.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

4.  After undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

